       Case 2:18-cv-02757-AC Document 21 Filed 06/01/20 Page 1 of 3


1    Cyrus Safa
     Attorney at Law: 282971
2    Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
4    Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
5
     Attorneys for Plaintiff
6    Curtis E. Smith
7
                          UNITED STATES DISTRICT COURT
8
                         EASTERN DISTRICT OF CALIFORNIA
9
10
     CURTIS E. SMITH,                         )   Case No.: 2:18-cv-02757-AC
11                                            )
                  Plaintiff,                  )   STIPULATION AND PROPOSED
12                                            )   ORDER FOR THE AWARD AND
           vs.                                )   PAYMENT OF ATTORNEY FEES
13                                            )   AND EXPENSES PURSUANT TO
     ANDREW SAUL,                             )   THE EQUAL ACCESS TO JUSTICE
14   Commissioner of Social Security,         )   ACT, 28 U.S.C. § 2412(d) AND
                                              )   COSTS PURSUANT TO 28 U.S.C. §
15                Defendant.                  )   1920
                                              )
16                                            )
17
           TO THE HONORABLE ALLISON CLAIRE, MAGISTRATE JUDGE OF
18
     THE DISTRICT COURT:
19
           IT IS HEREBY STIPULATED, by and between the parties through their
20
     undersigned counsel, subject to the approval of the Court, that Curtis E. Smith be
21
     awarded attorney fees in the amount of two thousand five hundred dollars
22
     ($2,500.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d).
23
     This amount represents compensation for all legal services rendered on behalf of
24
     Plaintiff by counsel in connection with this civil action, in accordance with 28
25
     U.S.C. §§ 1920; 2412(d).
26

                                              -1-
           Case 2:18-cv-02757-AC Document 21 Filed 06/01/20 Page 2 of 3


1              After the Court issues an order for EAJA fees to Curtis E. Smith, the
2    government will consider the matter of Curtis E. Smith's assignment of EAJA fees
3    to Cyrus Safa. The retainer agreement containing the assignment is attached as
4    exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to
5    honor the assignment will depend on whether the fees are subject to any offset
6    allowed under the United States Department of the Treasury's Offset Program.
7    After the order for EAJA fees is entered, the government will determine whether
8    they are subject to any offset.
9              Fees shall be made payable to Curtis E. Smith, but if the Department of the
10   Treasury determines that Curtis E. Smith does not owe a federal debt, then the
11   government shall cause the payment of fees, expenses and costs to be made
12   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
13   executed by Curtis E. Smith.1 Any payments made shall be delivered to Cyrus
14   Safa.
15             This stipulation constitutes a compromise settlement of Curtis E. Smith's
16   request for EAJA attorney fees, and does not constitute an admission of liability on
17   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
18   shall constitute a complete release from, and bar to, any and all claims that Curtis
19   E. Smith and/or Cyrus Safa including Law Offices of Lawrence D. Rohlfing may
20   have relating to EAJA attorney fees in connection with this action.
21   ///
22   ///
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                                -2-
       Case 2:18-cv-02757-AC Document 21 Filed 06/01/20 Page 3 of 3


1          This award is without prejudice to the rights of Cyrus Safa and/or the Law
2    Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
3    42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
4    DATE: May 27, 2020             Respectfully submitted,
5                                   LAW OFFICES OF LAWRENCE D. ROHLFING
6                                         /s/ Cyrus Safa
                                 BY: __________________
7                                   Cyrus Safa
                                    Attorney for plaintiff Curtis E. Smith
8
9    DATED:May 27, 2020             McGREGOR W. SCOTT
                                    United States Attorney
10
11
                                           /s/ Asim Modi
12
                                    ASIM MODI
13                                  Special Assistant United States Attorney
                                    Attorneys for Defendant
14                                  ANDREW SAUL, Commissioner of Social
                                    Security (Per e-mail authorization)
15
16
17
18                                        ORDER
19         Approved and so ordered:
20   DATE: June 1, 2020
21
22
23
24
25
26

                                             -3-
